Case 1:20-cv-10820-DPW Document 113-1 Filed 06/09/21 Page 1 of 10




            EXHIBIT 1
      Case 1:20-cv-10820-DPW Document 113-1 Filed 06/09/21 Page 2 of 10




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 CONSERVATION LAW FOUNDATION, )
 et al.,                        )
                                )
          Plaintiffs,           )
                                )                  Case No. 20-cv-10820-DPW
                  v.            )
                                )
 U.S. ENVIRONMENTAL PROTECTION )
 AGENCY, et al.,                )
                                )
          Defendants,           )
                                )
CHANTELL SACKETT; MICHAEL       )
SACKETT,                        )
                                )
         Defendant-Intervenors. )
                                )


                            DECLARATION OF RADHIKA FOX

I, Radhika Fox, declare that the following statements are true and correct to the best of my

knowledge and belief and are based on my personal knowledge, information contained in the

records of the United States Environmental Protection Agency (“EPA” or “the Agency”), and

information supplied to me by current EPA employees.

1. I am the Principal Deputy Assistant Administrator for the Office of Water in EPA. I have

   served in this position since January 2021.

2. As Principal Deputy Assistant Administrator, I am responsible for, and provide counsel to,

   the Administrator on policy, planning, program development and implementation,

   management, and control of the technical and administrative aspects of the Office of Water. I

   manage the Agency’s programs under the Clean Water Act (“CWA”), Safe Drinking Water

   Act, and the Marine Protection, Research, and Sanctuaries Act.

3. Within EPA, the Office of Water has primary responsibility for the rulemaking process

   related to the CWA.

                                            Page 1 of 9
      Case 1:20-cv-10820-DPW Document 113-1 Filed 06/09/21 Page 3 of 10




4. Within the Department of the Army (“Army”), the Office of the Assistant Secretary of the

   United States Army for Civil Works has primary responsibility for the rulemaking process

   related to the CWA.

5. These two offices have the responsibility of implementing the definition of “waters of the

   United States” regarding their respective CWA regulatory actions and programmatic

   activities.

6. In 2015, EPA and the Army (collectively “the agencies”) promulgated a rule (the “Clean

   Water Rule”) establishing a new definition of “waters of the United States”—a key term used

   to identify the jurisdictional scope of the CWA.

7. On April 21, 2020, the agencies, under the Trump Administration, promulgated the

   Navigable Waters Protection Rule (NWPR), which comprehensively revised regulations

   defining the term “waters of the United States.”

8. The agencies, after completing a review of the NWPR, have decided to initiate another

   rulemaking to revise the term “waters of the United States.” As described below, the Biden

   Administration’s EPA and Army have substantial concerns about the lawfulness of aspects of

   the NWPR and the harmful effects of the NWPR on the nation’s waters.

9. The agencies’ review of the NWPR was at the direction of President Biden. On January 20,

   2021, President Biden signed Executive Order 13990 (“EO 13990”) on Protecting Public

   Health and the Environment and Restoring Science to Tackle the Climate Crisis to pronounce

   the Administration’s policy “to listen to the science; to improve public health and protect our

   environment; to ensure access to clean air and water; to limit exposure to dangerous

   chemicals and pesticides; to hold polluters accountable, including those who

   disproportionately harm communities of color and low-income communities; to reduce



                                            Page 2 of 9
      Case 1:20-cv-10820-DPW Document 113-1 Filed 06/09/21 Page 4 of 10




   greenhouse gas emissions; to bolster resilience to the impacts of climate change; to restore

   and expand our national treasures and monuments; and to prioritize both environmental

   justice and the creation of the well-paying union jobs necessary to deliver on these goals.”

   EO 13990 directed all Federal agencies to “immediately review and, as appropriate and

   consistent with applicable law, take action to address the promulgation of Federal regulations

   and other actions during the last 4 years that conflict with these important national objectives,

   and to immediately commence work to confront the climate crisis.” And “[f]or any such

   actions identified by the agencies, the heads of agencies shall, as appropriate and consistent

   with applicable law, consider suspending, revising, or rescinding the agency actions.” The

   order also specifically revoked Executive Order 13778 of February 28, 2017 (Restoring the

   Rule of Law, Federalism, and Economic Growth by Reviewing the “Waters of the United

   States” Rule), which had resulted in promulgation of the NWPR.

10. Pursuant to the direction in EO 13990, the agencies have carefully reassessed the

   administrative record for and the legal and scientific basis of the NWPR. The agencies have

   also thoroughly reviewed the challenges to the NWPR presented by the parties in the pending

   litigation. The agencies have completed this assessment and decided to initiate rulemaking to

   revise the term “waters of the United States.” Among the factors that the agencies considered

   are: the text of the CWA; Congressional intent and the objective of the CWA; U.S. Supreme

   Court case law; the impacts resulting from the NWPR; concerns raised by stakeholders about

   the NWPR, including implementation-related issues; the principles outlined in EO 13990;

   and issues raised in ongoing litigation challenging the NWPR. As further described below,

   the agencies have identified substantial concerns with the NWPR and have determined that

   additional considerations should be given to certain aspects of the NWPR through notice-



                                            Page 3 of 9
      Case 1:20-cv-10820-DPW Document 113-1 Filed 06/09/21 Page 5 of 10




   and-comment rulemaking, including concern that when interpreting the jurisdictional scope

   of the CWA, the NWPR did not appropriately consider the effect of the revised definition of

   “waters of the United States” on the integrity of the nation’s waters, as well as concern over

   the loss of waters protected by the CWA.

11. Congress enacted the CWA in 1972 with the statutory objective “to restore and maintain the

   chemical, physical, and biological integrity of the Nation’s waters.” Section 1251(a) of Title

   33, U.S. Code. One of the Act’s principal tools in achieving the statutory objective is through

   its general prohibition on the discharge of pollutants to “waters of the United States,” the

   statutory phrase that generally establishes the jurisdictional scope of the Act.

12. Certain statements in the NWPR preamble call into significant question whether the

   agencies’ consideration of science and water quality impacts in developing the rule was

   consistent with these goals. For example, the agencies explicitly and definitively stated in

   numerous places in the NWPR administrative record that they did not rely on agency

   documents in the record that provided some limited assessment of the effects of the rule on

   water quality in determining the scope of the definition of “waters of the United States.” See,

   e.g., 85 Fed. Reg. at 22,332, 22,335 (“[T]he final rule is not based on the information in the

   agencies’ economic analysis or resource and programmatic assessment.”).

13. The agencies now believe that consideration of the effects of a revised definition of “waters

   of the United States” on the integrity of the nation’s waters is a critical element in assuring

   consistency with the statutory objective of the CWA. See, e.g., County of Maui, Hawaii v.

   Hawaii Wildlife Fund, 140 S. Ct. 1462, 1468-69 (2020) (“Maui”) (emphasizing the

   importance of considering the CWA’s objective when determining the scope of the Act and

   finding that “[t]he Act’s provisions use specific definitional language to achieve this result,”



                                             Page 4 of 9
       Case 1:20-cv-10820-DPW Document 113-1 Filed 06/09/21 Page 6 of 10




   including the phrase “navigable waters”). Based on a careful evaluation of the record of the

   NWPR, including the above-quoted statement, the agencies have substantial and legitimate

   concerns regarding the adequacy of consideration of the CWA’s water quality goals in the

   development of the NWPR. As such, the agencies believe it is appropriate to reconsider these

   issues—and, in particular, the effects of the “waters of the United States” definition on the

   chemical, physical, and biological integrity of the nation’s waters—in a new rulemaking.

14. In light of the text, structure, and legislative history of the Act, and Maui and other Supreme

   Court decisions, the agencies have concluded there must be some consideration of the effects

   of a revised definition of “waters of the United States” on the integrity of the nation’s waters.

   Based on the record at the time the agencies promulgated the NWPR, significant concerns

   exist about the sufficiency of the agencies’ consideration of the effects of the NWPR on the

   chemical, physical, and biological integrity of the nation’s waters when determining the

   limits of the specific definitional language “waters of the United States” in the NWPR. For

   example, the agencies are concerned that the NWPR did not look closely enough at the effect

   ephemeral waters have on traditional navigable waters when the agencies decided to

   categorically exclude all ephemeral waters. New rulemaking will provide the agencies an

   additional opportunity to evaluate these issues and allow all interested stakeholders to

   contribute to this process through rulemaking comments and other public processes.

15. The agencies have also decided to initiate a new rulemaking in light of information regarding

   the impact of the NWPR on the scope of CWA jurisdiction informed by nearly a full year of

   implementation. Staff at EPA and the Army have reviewed approved jurisdictional

   determinations and identified indicators of a substantial reduction in waters covered under

   the NWPR compared to previous rules and practices. These indicators include an increase in



                                             Page 5 of 9
       Case 1:20-cv-10820-DPW Document 113-1 Filed 06/09/21 Page 7 of 10




    determinations by the Corps that waters are non-jurisdictional and an increase in projects for

    which CWA Section 404 permits are no longer required. The agencies have also found that

    preliminary jurisdictional determinations (through which applicants proceed with permitting

    as though all resources were jurisdictional) are much less common under the NWPR,

    indicating that fewer project proponents believe waters are jurisdictional from the start. Of

    the 40,211 individual aquatic resources or water features for which the Corps made approved

    jurisdictional determinations under the NWPR between June 22, 2020 and April 15, 2021,

    approximately 76% were found to be non-jurisdictional. Many of the non-jurisdictional

    waters are excluded ephemeral resources (mostly streams) and wetlands that are not adjacent

    under the NWPR. The agencies are aware of 333 projects that would have required Section

    404 permitting prior to the NWPR, but no longer do under the NWPR. The agencies are also

    aware that this number is not the full universe of projects that no longer require Section 404

    permitting under the NWPR, partly because to the extent that project proponents are not

    seeking any determinations for waters that the NWPR now excludes, such as ephemeral

    streams, the effects of such projects are not tracked in the Corps database. As a whole, the

    reduction in jurisdiction is notably greater than the deregulatory effects discussed in the rule

    preamble and the economic analysis case studies.

16. These changes have been particularly significant in arid states. In New Mexico and Arizona,

    for example, of over 1,500 streams assessed under the NWPR, nearly every one has been

    found to be a non-jurisdictional ephemeral resource, which is very different from the status

    of the streams as assessed under both the Clean Water Rule and the pre-2015 regulatory

    regime.1


1
 These non-jurisdictional ephemeral resources are predominantly ephemeral streams, but a small portion may be
swales, gullies, or pools.

                                                  Page 6 of 9
      Case 1:20-cv-10820-DPW Document 113-1 Filed 06/09/21 Page 8 of 10




17. The agencies have heard concerns from a broad array of stakeholders, including states, tribes,

   scientists, and non-governmental organizations, that the reduction in the jurisdictional scope

   of the CWA is resulting in significant, actual environmental harms. These entities have

   identified specific projects and discharges that would no longer be subject to CWA

   protections because the waters at issue would no longer be jurisdictional. In many cases

   permit applications have been withdrawn. For example, stakeholders have raised concerns

   about dredge and fill activities on large swaths of wetlands in sensitive areas, in the

   floodplains of jurisdictional waters, or even within several hundred yards of traditional

   navigable waters, that are proceeding without CWA regulatory protection or compensatory

   mitigation. Stakeholders have also identified for EPA many other wetlands and streams,

   newly deemed non-jurisdictional, which are likely to be filled for commercial and housing

   developments, mines, water pipelines, and other forms of development without CWA

   oversight.

18. Projects are proceeding in newly non-jurisdictional waters in states and tribal lands where

   regulation of waters beyond those covered by the CWA are not authorized, and, based on

   available information, will therefore result in discharges without any regulation or mitigation

   from federal, state, or tribal agencies. See Economic Analysis for the Navigable Waters

   Protection Rule: Definition of “Waters of the United States” at 40 (Jan. 22, 2020) (indicating

   that a large number of states do not currently regulate waters more broadly than the CWA

   requires, and are “unlikely to increase state regulatory practices” following the NWPR). One

   project that stakeholders have identified for EPA is the construction of a high-pressure oil

   pipeline that would cut through a drinking water well field, which is expected to result in

   discharges to nearly 100 ephemeral streams that appear to be no longer jurisdictional under



                                             Page 7 of 9
       Case 1:20-cv-10820-DPW Document 113-1 Filed 06/09/21 Page 9 of 10




    the NWPR; another project is the construction of a mine that would destroy hundreds of

    previously jurisdictional wetlands, deemed non-jurisdictional under the NWPR, next to a

    National Wildlife Refuge.

19. Tribes in arid areas have also indicated that they will disproportionately suffer from the

    reduction in protections, including tribal lands that intersect or are within the New Mexico

    state boundary. Some tribes have estimated that the NWPR removes more than 80% of

    stream miles within their jurisdictions from CWA protections, amounting to more than 1,400

    miles of streams. These tribes lack the authority and the resources to independently regulate

    surface waters within and upstream of their reservations, and therefore cannot protect their

    scarce waters from upstream dischargers, such as uranium and coal mines.

20. Ephemeral streams, wetlands, and other aquatic resources provide numerous ecosystem

    services, and there could be cascading and cumulative downstream effects from impacts to

    these resources, including but not limited to effects on water supplies, water quality,

    flooding, drought, erosion, and habitat integrity.2 The agencies have substantial concerns

    about the consideration of these effects on the chemical, physical, and biological integrity of

    the nation’s waters in the NWPR rulemaking process.




2
 U.S. Environmental Protection Agency, Connectivity of Streams and Wetlands to Downstream Waters: A Review
and Synthesis of the Scientific Evidence (Final Report), EPA/600/R–14/475F (Washington, DC: U.S.
Environmental Protection Agency (2015)). https://cfpub.epa.gov/ncea/risk/recordisplay.cfm?deid=296414.

                                                Page 8 of 9
Case 1:20-cv-10820-DPW Document 113-1 Filed 06/09/21 Page 10 of 10
